FILED
                                 NOT FOR PUBLICATION                        OCT 08 2010

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U .S. C O U R T OF APPE ALS




                                 FOR THE NINTH CIRCUIT



LILA NATH MUDBHARI,                                   No. 06-72655

              Petitioner,                             Agency No. A98-130-494

  v.
                                                      MEMORANDUM *
ERIC H. HOLDER, JR.,** Attorney
General,

              Respondent.



                            On Petition for Review of an Order of the
                                Board of Immigration Appeals

                                 Submitted October 5, 2010***
                                   San Francisco, California




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             Eric H. Holder, Jr. is substituted for his predecessor, Alberto R.
Gonzales, as Attorney General of the United States, pursuant to Fed. R. App. P.
43(c)(2).

       ***  The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)

       **** The Honorable Ronald B. Leighton, United States District Judge for
the Western District of Washington, sitting by designation.
Before: RYMER and N.R. SMITH, Circuit Judges, and LEIGHTON, District
Judge


        Lila Nath Mudbhari, a native and citizen of Nepal, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order affirming the Immigration Judge’s

denial of his application for asylum, withholding of removal, and relief under the

Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. §

1252.

        We review the BIA’s order because it conducted a de novo review of the

record and made an independent determination about whether relief was

appropriate. See Molina-Morales v. INS, 237 F.3d 1048, 1050 (9th Cir. 2001). We

review the BIA’s factual findings for substantial evidence, and may reverse only if

the evidence compels such a result. INS v. Elias-Zacarias, 502 U.S. 478, 481 n.1

(1992). We deny the petition for review.

        Substantial evidence supports the BIA’s conclusion that the Maoist rebels’

demands for money and threats against Mudbhari were not on account of his

political opinion. See Sangha v. INS, 103 F.3d 1482, 1490-91 (9th Cir. 1997).

Accordingly, Mudbhari’s past persecution and well-founded fear of future

persecution claims are unpersuasive. See id.; see also Njuguna v. Ashcroft, 374

F.3d 765, 770 (9th Cir. 2004).


                                           2
      Because Mudbhari did not establish his eligibility for asylum, it necessarily

follows that he did not satisfy the more stringent standard for withholding of

removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir. 2003).

      Lastly, we decline to consider the BIA’s denial of Mudbhari’s CAT claim

because he failed to raise any challenge to it in his opening brief. See Martinez-

Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                          3